Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance after his urine twice tested positive for the presence of opiates. The misbehavior report, together with the positive test results and testing procedure forms, provide substantial evidence to support the determination of petitioner’s guilt (see Matter of Dziedzic v Goord, 305 AD2d 826 [2003]). Although petitioner now claims that the cold medicine he was taking could have caused a false positive, there was no indication that petitioner was taking any medication. Finally, even if preserved for our review, we would find petitioner’s challenge to the adequacy of the hearing transcript to be without merit.
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., *905concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.